Title: To Alexander Hamilton from Peter Shoemaker, 19 October 1799
From: Shoemaker, Peter
To: Hamilton, Alexander


          
            Sir
            Easton 19th October 1799
          
          Yours of the 12 Instant was duly Received and I should have been now on my March had not the extreme neccacesity   of the Detachment for want of Cloathing emboldened me to endeavor to Obtain them some previous to our movement. I forwarded on a Return for Cloathing from Reading agreable to the Instructions of Majr Adlum to whom I have frequently Represented the distress of our Situation. Nearly all the Detachment formerly under Lieut Boote is without Shoes & Shirts and generally have one Years Cloathing due, Maney of the Other men is in want of a Number of Articles—In consequence of those Circumstances I have inclosed a Return for Cloathing and have forward by Lieut Pike with the Pay and Muster Rolls
          with a Sincere wish that those Steps may Merit your approbation I Remain your Most Obedient Humble Servant
          
            Peter Shoemaker
            Capt 2d US Regt
          
          Majr General Hamilton
        